DETAILED ACTION
Claim 1 is amended. Claims 2, 4, 6, 11-12 and 14-15 are cancelled. Claims 1, 3, 5, 7-10, 13 and 16 are pending
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0295830) in view of Yoshida (US 2007/0001945) in view of Huang (CN 104503113).
As per claim 1, Chen discloses an array substrate (Fig. 1A, #100a; [0024]), comprising:
a plurality of data lines (#140; [0025]);
a plurality of scanning lines (#120) intersecting the plurality of data lines (#140) to form a matrix array;
a common electrode line (#150);
a first power source line ([0037]; where a first power source line is inherently present connected to the plurality of data lines #240);
a second power source line connected to the plurality of scanning lines (#120) to provide power to the plurality of scanning lines (#120; [0026]-[0028]; where the common line 150(1) has a low voltage level, i.e. has a voltage level lower than that of the scan 
a plurality of pixel sub-circuits (#110P) disposed at intersections of the data lines (#140) and the scanning lines (#120), wherein each of the pixel sub-circuits (#110P) comprises a pixel transistor (#112) and a pixel capacitor (#Cst), wherein the pixel capacitor (#Cst) is connected between a corresponding one of the data lines (#140) and the common electrode (#150) line via the pixel transistor (#112), and a control terminal (i.e., gate) of the pixel transistor (#112) is connected to a corresponding one of the scanning lines (#120; [0024]-[0025]); and
wherein the array substrate further comprises a control signal generation sub-circuit (#270) configured to generate the control signal (i.e., scan signal) based on a trigger circuit, and under a control of the control signal (i.e., scan signal), control voltages are applied to the first power source line, the second power source line and the scanning lines (#220), respectively ([0036]-[0040]).
However, Chen does not teach all the pixel transistors of the plurality of pixel sub-circuits and all the control transistors of the control sub-circuits are turned on at a same time in response to the control signal.
Yoshida teaches all the pixel transistors (Fig. 3, #11) of the plurality of pixel sub-circuits (#10) and all the control transistors (#12) of the control sub-circuits are turned on at a same time in response to the control signal ([0101]; [0103]; [0105]; [0107]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pixel and control transistors of Chen controlled according to Yoshida so as to provide a period to simultaneously turn 
However, the prior art of Chen and Yoshida do not teach control sub-circuits, each connected between a respective data line and the common electrode line respectively and configured to electrically connect both electrodes of a pixel capacitor in each of the pixel sub-circuits, which are connected to the respective data line, to the respective data line based on a control signal, so that a voltage difference between the electrodes of the pixel capacitor is made zero,
wherein each of the control sub-circuits comprises a control transistor configured to control a column of pixel sub-circuits,
a control terminal of the control transistor is connected to the first power source line, a first terminal of the control transistor is connected to one of the data lines corresponding to the column of the pixel sub-circuits controlled by the control transistor, and a second terminal of the control transistor is connected to the common electrode line.
Huang teaches control sub-circuits (Fig. 3, #5), each connected between a respective data line (#2) and the common electrode line (#3) respectively and configured to electrically connect both electrodes of a pixel capacitor (#Cst) in each of the pixel sub-circuits, which are connected to the respective data line (#2), to the respective data line (#2) based on a control signal, so that a voltage difference between the electrodes of the pixel capacitor (#Cst) is made zero ([0035]-[0036]; [0045]-[0047]),
wherein each of the control sub-circuits (#5) comprises a control transistor (Fig. 6, #T2) configured to control a column of pixel sub-circuits ([0048]-[0051]),

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the control sub-circuits disclosed by Huang to the array substrate of Chen in view of Yoshida so as to provide a discharge unit that forms a short-circuit between both ends of the pixel capacitor thereby eliminating the residual charge in the pixel capacitor.
As per claim 3, Chen in view of Yoshida in view of Huang discloses the array substrate according to claim 1, wherein each of the control sub-circuits (Huang: #5) comprises two control transistors (Huang: #T1, T2) configured to control a same column of the pixel sub-circuits and arranged on opposite ends of the same column of the pixel sub-circuits respectively (Huang: [0048]-[0051]).
As per claim 5, Chen in view of Yoshida in view of Huang discloses the array substrate according to claim 1, wherein the control terminal of the pixel transistor (Chen: #112) of each of the pixel sub-circuits (Chen: #110P) is connected to one of the scanning lines (Chen: #120) for a row where the pixel sub-circuit (Chen: #110P) is located, a first terminal of the pixel transistor (Chen: #112) is connected to one of the data lines (Chen: #140) for a column where the pixel sub-circuit (Chen: #110P) is located, and a second terminal of the pixel transistor (Chen: #112) is connected to a first terminal of the pixel capacitor (Chen: #Cst), and

As per claims 7 and 13, Chen in view of Yoshida in view of Huang discloses a display apparatus (Chen: #100) comprising the array substrate (Chen: #100a) according to claim 1 (claim 3) (Chen: [0024]).
As per claim 8, Chen in view of Yoshida in view of Huang discloses a method for driving the array substrate according to claim 1, comprising:
obtaining the control signal (Huang: #SEL; [0047]); and
zeroing the voltage difference across the pixel capacitor (Huang: #Cst) in each of the plurality of pixel sub-circuits connected to the data lines (Huang: #2) based on the control signal (Huang: [0035]-[0036]; [0045]-[0047]).
As per claim 9, Chen in view of Yoshida in view of Huang discloses the method according to claim 8, wherein a step of obtaining the control signal comprises:
receiving the trigger signal (Huang: [0038]; [0047]); and
generating the control signal based on the received trigger signal (Huang: [0047]-[0051]).
As per claims 10 and 16, Chen in view of Yoshida in view of Huang discloses the method according to claim 8 (claim 9), further comprising:
turning off the control transistor (Huang: #T2) before the control signal is obtained (Huang: [0051]), wherein the pixel transistor (Chen: #112) operates according to a voltage signal on a corresponding one of the scanning lines (Chen: #120; [0025]-[0027]).
Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
Applicant states on pages 5-9 in the Remarks in regards to Yoshida and Huang that “Accordingly, it would not be possible for a person of ordinary skill in the art to combine the teachings of Yoshida with the teachings of Huang, since the transistor 12 in Yoshida is turned on the emit light, i.e., display, while the transistor T2 in Huang is turned on to discharge the pixel units, i.e., non-display. These configurations and the operation of the circuits of Yoshida and Huang are not compatible with one another, and therefore cannot simply be combined as was proposed in the Office Action”.
The Examiner respectfully does not agree and has not applied the prior art of Yoshida and Huang in the manner stated by the Applicant. As applied in the Instant Action, Yoshida discloses on paragraph 0103, “One frame period includes m (m is a natural number of 2 or larger) subframe periods SF1, SF2, . . . , and SFm. The m subframe periods SF1, SF2, . . . , and SFm each has writing operation periods Ta1, Ta2, . . . , and Tam, display periods (light emission periods) Ts1, Ts2, . . . , and Tsm, and a reverse bias voltage applying period. In this embodiment mode, as shown in FIG. 9A, one frame period includes subframe periods SF1, SF2, and SF3 and a reverse bias voltage applying period (RB). In each subframe period, the writing operation periods Ta1 to Ta3 are sequentially performed, which are followed by the display periods Ts1 to Ts3 respectively”.
	Yoshida further discloses on paragraph 0105, “The writing operation period Ta can be divided into a plurality of operation periods. In this embodiment mode, the writing operation period Ta is divided into two operation periods, in which an erasing operation Moreover, right before the reverse bias voltage applying period, a period to simultaneously turn on the switching transistors in all pixels, that is a period (On period) to turn on all scan lines is provided”.
	Yoshida further discloses on paragraph 0107, “The control for providing such an On period, an Off period, and an erasing period is carried out by driver circuits such as a scan line driver circuit and a signal line driver circuit. Note that the timing to apply a reverse bias voltage to the light emitting element 13, namely the reverse bias voltage applying period is not limited to those shown in FIGS. 9A and 9B. That is to say, the reverse bias voltage applying period is not necessarily provided for each frame period, nor in the latter part of one frame period. The On period is only required to be provided immediately before the applying period (RB) and the Off period is only required to be provided immediately after the applying period (RB). In addition, the order of inverting the voltages of the anode and the cathode of the light emitting element is not limited to those shown in FIGS. 9A and 9B. That is, the potential of the anode electrode may be decreased after the potential of the cathode electrode is increased”. 
	The Instant Action further concludes “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pixel and control transistors of Chen controlled according to Yoshida so as to a period to simultaneously turn on the switching and control transistors in all pixels, that is a period to turn on all scan lines”.
	
The Applicant states on page 11 in the Remarks, “That is, in the array substrate of the present application, in the configuration recited in claim 1, there is NO need to add an additional control signal line to realize the control of the discharge. The discharging is controlled with the (first and second) power supply signal lines which are connected to the control terminal of the control transistor and the scanning lines, respectively. Furthermore, during discharge, not only are all the control transistors turned on, so that the data lines are connected to the common electrode line, but also the second power source line is controlled so that the scan lines connected to it turn on all rows at the same time. That is, all pixel sub-circuits can be discharged within a period of time it uses to scan one line. In contrast to these limitations of claim 1, in Huang, since the gate lines are not controlled by the control signal SEL, the gate lines scan line by line as is done in a normal display, and thus it takes one frame time to discharge all the pixel sub-circuits. In other words, the gate lines of Huang are scanned one by one, not at the same time during discharge, and thus more time is required (one frame time in Huang compared to one line scanning time in the array substrate of claim 1) to discharge the entire liquid crystal panel”.
The Examiner does not agree. Claim 1 does not recite any limitation of the “discharging” is controlled with the first and second power supply signal lines which are connected to the control terminal of the control transistor and the scanning lines, 
Therefore, it is noted that the features upon which applicant relies (i.e., the discharging is controlled with the first and second power supply signal lines which are connected to the control terminal of the control transistor and the scanning lines, respectively, during discharge, not only are all the control transistors turned on, so that the data lines are connected to the common electrode line, but also the second power source line is controlled so that the scan lines connected to it turn on all rows at the same time, all pixel sub-circuits can be discharged within a period of time it uses to scan one line) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore, Chen in combination with Yoshida and Huang discloses the limitation of:
“An array substrate, comprising:
a plurality of data lines;
a plurality of scanning lines intersecting the plurality of data lines to form a matrix array;
a common electrode line;
a first power source line;
a second power source line connected to the plurality of scanning lines to provide power to the plurality of scanning lines;

control sub-circuits, each connected between a respective data line and the common electrode line respectively and configured to electrically connect both electrodes of a pixel capacitor in each of the pixel sub-circuits, which are connected to the respective data line, to the respective data line based on a control signal, so that a voltage difference between the electrodes of the pixel capacitor is made zero,
wherein each of the control sub-circuits comprises a control transistor configured to control a column of the pixel sub-circuits, a control terminal of the control transistor is connected to the first power source line, a first terminal of the control transistor is connected to one of the data lines corresponding to the column of the pixel sub-circuits controlled by the control transistor, and a second terminal of the control transistor is connected to the common electrode line, and
wherein the array substrate further comprises a control signal generation sub-circuit configured to generate the control signal based on a trigger signal, and under a control of the control signal, control voltages are applied to the first power source line, the second power source line and the scanning lines, respectively, so that all the pixel transistors of the plurality of pixel sub-circuits and all the control transistors of the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622